Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 

EXAMINER’S AMENDMENT

The application has been amended as follows: 

-- 1.    (Currently Amended) A piston compressor comprising:
at least one cylinder for compressing air with a respective piston, which is arranged movably therein;
a compression chamber arranged above the piston in the cylinder, wherein the compression chamber has an air inlet and an air outlet and is connected at the air inlet at the air inlet, and a cooling device for cooling the air to be compressed, and
a crankcase in which a crankshaft is arranged, on which at least one connecting rod which is connected to the respective piston is rotatably mounted, an air supply line configured to guide ambient air into the crankcase via suction by the pre-compression device, wherein intake air of the at least one cylinder is guided through the crankcase. --


-- 11.    (Currently Amended) A method of controlling a piston compressor, the method comprising:
compressing air using at least one cylinder with a respective piston, which is arranged movably therein;
driving the piston compressor by a first drive device, wherein a compression chamber arranged above the piston in the at least one cylinder, wherein the compression chamber has an air inlet and an air outlet and is connected at the air inlet to an inlet arrangement for air to be compressed and is connected at the air outlet to an outlet arrangement for compressed air;
at the air inlet, the pre-compression device comprising an external 
cooling the air to be compressed using a cooling device,,
wherein a crankcase in which a crankshaft is arranged, on which at least one connecting rod which is connected to the respective piston is rotatably mounted, and an air supply line guides ambient air into the crankcase via suction by the pre-compression device, wherein intake air of the at least one cylinder is guided through the crankcase. –


-- 19. (Amended) The method of claim 17, wherein the at least one signal transmitter is selected from a group which comprises operating management systems or control devices. –

-- 20. (Amedned) The method of claim 16 


REASONS FOR ALLOWANCE

The closest prior art does not teach the piston compressor claimed, including a piston-cylinder compressor having a crankcase, a pre-compression device embodied as 
Berger (8,215,922) teaches a system in which both the first and second compressors (70, 82) are piston compressors; no ambient air is drawn through a crankcase.
Surdy (2,849,173) does not teach a fan drawing air through the crankcase of a main compressor; instead teaching a compressor (A) drawing air through an inlet filter (16).
Bauer (5,152,677) teaches a compressor pulling air through openings (15) in a crankcase, but does not teach an external pre-compression fan pulling air through the crankcase via suction.
Lastly, Moore (9,856,866) teaches a compressor (10) drawing fluid through an inlet (304) into crankcase (170) and compressing the fluid which is then delivered to a second compressor (100); However, Moore does not teach a fan as the pre-compression device, or that the fan is external to the compressor. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/           Examiner, Art Unit 3746